DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 - 6 and 16, in the reply filed on 09/06/2022 is acknowledged.  Claims 7 - 15 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group of invention, there being no allowable generic or linking claim. 

Specification
The abstract of the disclosure is objected to because the abstract is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1 - 6 and 16 are objected to because of the following informalities: the acronym “VFI” is not defined at its first occurrence in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) or 112(pre-AIA -second paragraph)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the majority of the text in line 2 of step D is missing.  Thus, the subject matter encompassed by the claim cannot be determined.  Clarification and/or amendment is required.  The dependent claims fall therewith.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to either the judicial exception of (1) an abstract idea or (2) a natural correlation/phenomenon without significantly more. 
Regarding the judicial exception of an abstract idea, the claims recite numerous mental steps (e.g., measuring, determining, calculating, selecting, determining, and obtaining). This judicial exception is not integrated into a practical application because the steps are subjective or imperceptible and not observable and verifiable.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea. The other method steps of administering VFIs, when considered separately or in combination, do not add a meaningful limitation to the abstract idea because they amount to data gathering steps required to perform the abstract idea and do not apply, rely on, or use the abstract idea. Appropriate correction is required. 
Regarding the judicial exception of a natural correlation/phenomenon, the claims recite the natural correlation/phenomenon of glomerular filtration rate and disease state of a subject. This judicial exception is not integrated into a practical application because the steps required to observe the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not apply, rely on, or use the natural correlation/phenomenon in a manner that imposes a meaningful limitation. The other method steps of administering VFIs, when considered separately or in combination, do not add a meaningful limitation to the natural correlation/phenomenon because they amount to steps required to observe the natural correlation/phenomenon. Appropriate correction is required.

Conclusion
The following prior art is not relied upon but considered pertinent to applicant's disclosure, i.e., may be considered the closest prior art: Wang et al. (from IDS; US 2009/0285761 A1; “Wang”).
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618